                           UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

                                                            )
    In re:                                                  )                  Chapter 11
                                                            )           Case No. 18-04177-TOM11
    MISSION COAL COMPANY, LLC, et al.,1                     )
                                                            )              (Jointly Administered)
             Debtors.                                       )
                                                            )

                        EMERGENCY MOTION TO ALTER AND AMEND

             COMES NOW, the United Mine Workers of America (“UMWA”), by and through

counsel, and submits this Emergency Motion Alter and Amend (the “Emergency Motion”). In

support of the Emergency Motion, the UMWA respectfully states as follows:

             1.    Previously, this Court entered its Order Confirming the Fourth Amended Joint

Chapter 11 Plan of Mission Coal Company, LLC and Certain of its Debtor Affiliates [Dkt. No.

1324] (the “Confirmation Order”).

             2.    By this Emergency Motion, the UMWA and the Maple/Oak Grove Buyer seek the

entry of an order further clarifying the Confirmation Order to address certain specific terms related

solely to the UMWA and the Maple/Oak Grove Buyer.

                                         LEGAL BACKGROUND

             3.    Federal Rule of Civil Procedure 60(b) is made applicable to bankruptcy

proceedings by Federal Rule of Bankruptcy Procedure 9024 and provides that a party may be



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Mission Coal Company, LLC (8465); Beard Pinnacle, LLC (0637); Oak Grove Land Company,
LLC (6068); Oak Grove Resources, LLC (0300); Pinnacle Land Company, LLC (6070); Pinnacle Mining
Company, LLC (7780); Seminole Alabama Mining Complex, LLC (6631); Seminole Coal Resources, LLC
(1795); Seminole West Virginia Mining Complex, LLC (7858); Seneca Coal Resources, LLC (1816); and Seneca
North American Coal, LLC (5102). The location of the Debtors’ service address is: 7 Sheridan Square, Suite 300,
Kingsport, Tennessee 37660.




Case 18-04177-TOM11              Doc 1385 Filed 05/03/19 Entered 05/03/19 15:58:40                            Desc
                                   Main Document     Page 1 of 6
relieved from a final judgment or order for “any other reason that justifies relief.” Fed. R. Civ. P.

60(b)(6); Fed. R. Bankr. P. 9024; In re Diamond, 698 F. App'x 571, 573 (11th Cir. 2017). “The

goal of the provisions is to correct errors of law or misapprehensions of fact.” In re Davis, No. 13-

40938-JJR7, 2015 WL 2208373, at *2 (Bankr. N.D. Ala. May 8, 2015) (citing Futures Trading

Comm'n v. Am. Commodities Group, 753 F.2d 862, 866 (11th Cir. 1984)). Like any other final

judgment, a confirmation order may be altered, amended, or nullified under Rule 60. In re Cook,

205 B.R. 617, 625 (Bankr. N.D. Ala. 1996) (“Rules 9023 and 9024 allow the Court to alter, amend,

vacate, or relieve parties from the effect of judgments and orders, including confirmation orders,

where sufficient cause is shown.”); In re Lee, 189 B.R. 692, 694 (Bankr. M.D. Tenn. 1995) (same).

       4.        In this Emergency Motion, the UMWA seeks relief and clarification of the

Confirmation Order in order to implement the bargained for agreement that took place prior to the

Effective Date of the Plan.

                                          ARGUMENT

       5.        A material aspect of the agreement between the UMWA, Maple/Oak Grove Buyer

and the DIP Lenders, included provisions regarding a new collective bargaining agreement (“New

CBA”) with the UMWA. Attached hereto as Exhibit A is a copy of the New CBA.

       6.        A material aspect of the New CBA is a specific provision that requires employer

payments to a Voluntary Employees’ Benefit Association (“VEBA”) established by the UMWA

to pay for certain retiree benefits to former employees of the Oak Grove facility and their

beneficiaries.    The VEBA to which these amounts are required to be paid was established to

provide benefits to retirees of certain bankrupt coal companies and has previously been recognized

through an act of Congress. See Section 402(h)(2)(C)(iv), (v) of the Surface Mining Control and

Reclamation Act of 1977, as amended, 30 U.S.C. § 1232(h)(2)(C)(iv), (v). The VEBA is required



                                                 2

Case 18-04177-TOM11           Doc 1385 Filed 05/03/19 Entered 05/03/19 15:58:40                Desc
                                Main Document     Page 2 of 6
to comply with the requirements of § 501(c)(9) and other applicable provisions of the Internal

Revenue Code of 1986, as amended (the “Code”) and the applicable provisions of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”).

       7.      The New CBA further provides that the Maple/Oak Grove Buyer shall make

periodic payments, up to a total amount not to exceed $3,000,000.00 to the VEBA trust pursuant

to the New CBA. If Legislation is passed covering these retiree benefits, the Maple/Oak Grove

Buyer shall cease making any further periodic payments (even if its payments do not exceed

$3,000,000) and previous payments into the VEBA shall continue to be used by the VEBA for

retiree benefits. In order for the Maple/Oak Grove Buyer to lawfully make these payments,

however, such payments must be authorized by order of the Court pursuant to Section 302(c)(2)

of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. § 186(c)(2).

Consequently, Court approval is necessary to effectuate the payments.

       8.      Due to the lack of payment, retirees, and their beneficiaries, of the Debtors’ Oak

Grove facility are currently without any healthcare benefits. The Maple/Oak Grove Buyer and the

UMWA constructively and consensually negotiated provisions that provided these benefits prior

to the Effective Date of the Plan in order to be able to assure continuous healthcare coverage to

this sensitive population consisting of retired coal miners and their dependents.

       9.      Despite repeated requests of the Debtors to file and support a settlement or

clarification of this Court’s prior orders in order to authorize the payments to the VEBA, the

Debtors have refused such requests.

       10.     In order to ensure the validity of the contemplated VEBA payments, the Maple/Oak

Grove Buyer and the UMWA respectfully request this Court to modify the Confirmation Order.




                                                 3

Case 18-04177-TOM11         Doc 1385 Filed 05/03/19 Entered 05/03/19 15:58:40               Desc
                              Main Document     Page 3 of 6
       11.    Generally, this Court has provided authority for the Maple/Oak Grove Buyer to

take necessary steps to effectuate the sale and Plan. Specifically, this Court in paragraph 45 of

the Confirmation Order states as follows:

              “The corporate structure of the Successful Bidder for the Oak Grove
              Mining Complex and the Maple Eagle Mining Complex (the
              “Maple/Oak Grove Buyer”), its two direct subsidiary holding
              companies, Murray Alabama Coal, LLC and Murray Eagle Mining,
              LLC and their three direct operating subsidiaries, Murray Oak
              Grove, LLC, Murray Maple Eagle Coal, LLC and Maple Alabama
              Minerals (the “Winning Bidder Corporate Structure”) has been
              structured in good faith, and the Winning Bidder Corporate
              Structure and all steps taken by the Maple/Oak Grove Buyer and the
              DIP Lenders in furtherance thereof, is in compliance with the
              Bankruptcy Code and all applicable law. Upon the closing of the
              Sale Transaction to the Maple/Oak Grove Buyer (i) the corporate
              governance terms of the Winning Bidder Corporate Structure, (ii)
              the liens securing the Non-Cash Consideration and (iii) all other
              steps taken by the Maple/Oak Grove Buyer and the DIP
              Lenders in furtherance thereof and the Sale Transaction are
              valid, binding, enforceable, and in full force and effect.”
              (emphasis added)

       12.    In order to protect both the Maple/Oak Grove Buyer and the UMWA from potential

adverse consequences arising under the Code and ERISA, the parties respectfully request the

emergency modification/clarification of its Confirmation Order.

       13.    The parties request that paragraph 45 of the Court’s order be modified to provide:

              For purposes of clarification, in furtherance of steps taken by the
              Maple/Oak Grove Buyer as part of the Sale Transaction, any
              payments made by the Maple/Oak Grove Buyer for retiree benefits
              to certain UMWA beneficiaries is pursuant and authorized by
              §302(c)(2) of the Labor Management Relations Act of 1947, as
              amended (“LMRA”).

       14.    This clarification/modification will have no adverse impact on the Debtors, the DIP

Lenders, or any other creditors or parties-in-interest. It simply and specifically provides an

authorization necessary under provisions of the Code, ERISA, and the LMRA. By contrast, if this



                                               4

Case 18-04177-TOM11         Doc 1385 Filed 05/03/19 Entered 05/03/19 15:58:40               Desc
                              Main Document     Page 4 of 6
clarification/modification is not approved, it will effectively negate a material term of the

agreement between the Murray/Oak Grove Buyer and the UMWA, which will jeopardize such

Buyer’s ability to provide a substantial portion of the consideration referenced in paragraph 46 of

the Court’s order.

       15.     It is critically necessary that this issue be immediately resolved. Absent this

modification, retirees are going without needed healthcare coverage and the parties will not be

able to implement the terms of the New CBA. The failure of the New CBA could unravel and

undermine the arrangements that resolved this matter causing harm not only to the retirees who

are not being provided with healthcare but all of the parties who have an interest in the successful

conclusion of this proceeding.

       16.     The Maple/Oak Grove Buyer supports and joins in the relief sought in this

Emergency Motion.

                                         CONCLUSION

       WHEREFORE, based upon the foregoing, the UMWA respectfully requests entry of an

order consistent with this Emergency Motion and for such further and additional relief as the Court

may deem appropriate.




                                                 5

Case 18-04177-TOM11         Doc 1385 Filed 05/03/19 Entered 05/03/19 15:58:40                  Desc
                              Main Document     Page 5 of 6
         Respectfully submitted,



                                             /s/ R. Scott Williams

                                             R. Scott Williams
                                             Robert H. Adams
                                             Frederick D. Clarke, III
                                             RUMBERGER, KIRK & CALDWELL, PC
                                             2001 Park Place North, Suite 1300
                                             Birmingham, Alabama 35203
                                             Telephone: 205.327.5550
                                             Facsimile: 205.326.6786
                                             Email: swilliams@rumberger.com
                                                    radams@rumberger.com
                                                    fclarke@rumberger.com

                                             Counsel for the United Mine Workers of America




                                   CERTIFICATE OF SERVICE

I hereby certify that on May 3, 2019, a true and correct copy of the foregoing was served via this
Court’s CM/ECF Noticing System on all parties receiving electronic notices in this bankruptcy
case.


                                             /s/ R. Scott Williams
                                             Of Counsel




                                                6
12307363.v2

Case 18-04177-TOM11          Doc 1385 Filed 05/03/19 Entered 05/03/19 15:58:40               Desc
                               Main Document     Page 6 of 6
